COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE COMMITMENT OF ANTHONY                  §              No. 08-18-00220-CV
 CORDOVA,
                                              §                 Appeal from the
                      Appellant.
                                              §               205th District Court

                                              §            of El Paso County, Texas

                                              §              (TC# 2017DCV4050)

                                            §
                                          ORDER

       The Court GRANTS Jo-Anne Hilverding’s request for an extension of time within which

to file the Reporter’s Record until April 22, 2019.       NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Jo-Anne Hilverding, Official Court Reporter for the 205th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before April 22, 2019.

       IT IS SO ORDERED this 22nd day of March, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.